 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
10     GRETCHEN ENGER,                                   Case No. 2:19-cv-01171-RSM
                                      Plaintiff,
11                                                       ORDER GRANTING PLAINTIFF’S
                        v.                               MOTION FOR REMAND
12
13     SVETLANA GARAGAN, et al.,

14                                   Defendant(s).
15
16
                                         I.        INTRODUCTION
17
            This matter comes before the Court on Plaintiff Gretchen Enger’s Motion for Remand.
18
19   Dkt. #6. Plaintiff moves for immediate remand to Snohomish County Superior Court with an

20   award for costs and fees under 28 U.S.C. §1447(c) and Rule 11 sanctions on Defendants for
21
     willful abuse of the judicial process. Id. Defendants filed an untimely opposition to Plaintiff’s
22
     Motion. Dkt. #10.       For the reasons below, the Court GRANTS Plaintiff’s Motion and
23
24   REMANDS to Snohomish County Superior Court with an award of costs and fees.

25                                        II.      BACKGROUND
26          This case was originally filed in Snohomish County Superior Court on April 26, 2019,
27
     and Plaintiff served the Complaint on Defendants on the same date. See Dkt. #1; Dkt. #6, Ex. C.
28



     ORDER GRANTING PLAINTIFF’S MOTION FOR REMAND - 1
     On July 25, 2019, Defendants removed the case to this Court. Dkt. #1. Defendants attached to
 1
 2   their Notice of Removal a purported “Counter Complaint” that alleges violations of the

 3   Washington State Deed of Trust Act and the Racketeer Influenced and Corrupt Organization Act
 4
     (“RICO”). Dkt. #1, Ex. 5. Furthermore, Defendants added numerous entities as their opposing
 5
     parties: East Side Funding LLC, Aztec Foreclosure Corporation of Washington, Carrington
 6
 7   Mortgage Services LLC, and Kaitlyn Jackson. Id.

 8          On August 6, 2019, Plaintiff filed a Motion to Remand to State Superior Court pursuant
 9   to 28 U.S.C. §1447(c), requesting attorneys’ fees and costs and Rule 11 sanctions. Dkt. #6.
10
     Defendants filed an untimely response to Plaintiff’s Motion on September 3, 2019. Dkt. #10.
11
     Because Plaintiff filed the Motion to Remand on August 6, 2019, Defendants’ response was due
12
13   on August 26, 2019. See LCR (7)(d)(3). Defendants’ response did not meet the deadline

14   requirements, and Defendants did not include an explanation for their delay pursuant to LCR
15   7(j). Therefore, the Court will not consider Defendants’ untimely response.
16
                                            III.   DISCUSSION
17
          A. Legal Standard
18
19          When a case is filed in state court, removal is typically proper if the complaint raises a

20   federal question or where there is diversity of citizenship between the parties and an amount in
21
     controversy exceeds $75,000. 28 U.S.C. §§ 1331, 1332(a). Typically, it is presumed “that a cause
22
     lies outside [the] limited jurisdiction [of the federal courts] and the burden of establishing the
23
24   contrary rests upon the party asserting jurisdiction.’” Hunter v. Philip Morris USA, 582 F.3d

25   1039, 1042 (9th Cir. 2009). A motion to remand the case based on any defect other than lack of
26   subject matter jurisdiction must be made within 30 days after the filing of the notice of removal.
27
28



     ORDER GRANTING PLAINTIFF’S MOTION FOR REMAND - 2
     28 U.S.C. § 1447(c). An order remanding the case may require payment of just costs and any
 1
 2   actual expenses, including attorney fees, incurred as a result of the removal. Id.

 3        B. Federal Question Jurisdiction
 4
          Defendants argue that federal question exists on the basis that their counterclaims include
 5
     a RICO violation. Dkt. #1. Under the longstanding well-pleaded complaint rule, a suit arises
 6
 7   under federal law only when the plaintiff’s statement of their own cause of action shows that it

 8   is based upon federal law. Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908).
 9   A counterclaim does not confer federal question jurisdiction. Vaden v. Discover Bank, 556 U.S.
10
     49, 59–60 (2009). Here, Plaintiff’s sole cause of action is a state law action for unlawful detainer
11
     and not a federal question. Accordingly, even if Defendants had properly filed their
12
13   counterclaims, there is no federal question jurisdiction in this matter.

14        C. Other Bases for Federal Jurisdiction
15          Defendants also appear to argue that diversity jurisdiction exists. Dkt. #1, Ex. 5 at 3.
16
     Diversity jurisdiction requires diversity of citizenship between the parties and an amount in
17
     controversy exceeding $75,000. 28 U.S.C. § 1332(a). A case may not be removed to federal
18
19   court based on diversity if any defendant “is a citizen of the State in which such action is

20   brought.” 28 U.S.C. § 1441(b)(2). Both Mr. and Ms. Garagan are residents of Washington state.
21
     Accordingly, there is no basis for diversity jurisdiction.
22
          D. Costs and Fees
23
24          Plaintiff requests costs and fees under 28 U.S.C. § 1447(c). Dkt. #6 at 7. Under 28 U.S.C.

25   §1447(c), “an order remanding the case may require payment of just costs and any actual
26   expenses, including attorney fees, incurred as a result of the removal.” The standard for awarding
27
     fees turns on the reasonableness of the removal. Martin v. Franklin Capital Corp., 546 U.S. 132,
28



     ORDER GRANTING PLAINTIFF’S MOTION FOR REMAND - 3
     141 (2005). Courts may award attorney’s fees under 28 U.S.C. §1447(c) where the removing
 1
 2   party lacked an objectively reasonable basis for seeking removal. Id.

 3          The Court has reviewed the Complaint, the Notice of Removal, and the briefing of the
 4
     parties, and concludes that Defendants did not have an objectively reasonable basis for removal.
 5
     The complaint is solely a state law action for unlawful detainer, yet Defendants attempted to
 6
 7   create federal question jurisdiction through counterclaims improperly raised in a “Counter

 8   Complaint” document attached to their Notice of Removal. See Dkt. #1, Ex. 5. Therefore,
 9   Plaintiff is entitled to an award of fees and costs associated with Defendants’ removal.
10
          E. Sanctions
11
          Plaintiff also requests sanctions for bad faith litigation under Fed. R. Civ. P. 11 and LCR
12
13   11. According to Fed. R. Civ. P. 11(c)(1), a court may impose an appropriate sanction on a party

14   that violated Fed. R. Civ. P. 11(b) by presenting to the court a written motion for any improper
15   purpose. Plaintiff asserts Defendants have used this Court for the improper purpose to obstruct
16
     the proceedings of the unlawful detainer action in state court. Dkt. #6 at 11. Given that
17
     Defendants are appearing pro se and are likely not experienced legal counsel, at this time the
18
19   Court declines to issue sanctions on Defendants for bad faith or willful abuse of the judicial

20   process. However, the Court cautions Defendants against future efforts to remove this action to
21
     federal court without reasonable basis.
22
          F. Immediate Remand
23
24        Plaintiff also requests that remand be effective immediately as opposed to the 14 days

25   provided under LCR 3(i). Dkt. #6 at 9. See LCR 3(i) (“Unless otherwise ordered by the court,
26   an order . . . remanding a case shall become effective 14 days after the date the order is filed.”).
27
     Plaintiff points to the holding costs on the property per month and the significant monetary
28



     ORDER GRANTING PLAINTIFF’S MOTION FOR REMAND - 4
     damages in the delay caused by this removal, as well as Defendants’ numerous attempts to delay
 1
 2   the consequences of foreclosure. Dkt. #6 at 9. Due to the delay that has already been created in

 3   this matter and the holding costs on the property, the Court agrees the remand should be effective
 4
     immediately.
 5
                                           IV.     CONCLUSION
 6
 7          Having reviewed the relevant pleadings, the declarations and exhibits attached thereto,

 8   and the remainder of the record, the Court hereby finds and ORDERS that
 9      1. Plaintiff Gretchen Enger’s Motion to Remand (Dkt. #6) is GRANTED.
10
        2. Plaintiff Gretchen Enger is entitled to an award of fees and costs associated with bringing
11
            this Motion. Plaintiff shall file a supplemental motion in this Court requesting such relief
12
13          no later than twenty-one (21) days from the date of this Order.

14      3. This Order of Remand shall be effective immediately.
15      4. This case is hereby REMANDED to the Superior Court of Washington State in and for
16
            the County of Snohomish.
17
18
19          DATED this 10 day of September 2019.

20
21
22
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



     ORDER GRANTING PLAINTIFF’S MOTION FOR REMAND - 5
